Order entered February 24, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-20-00055-CV

                      IN THE INTEREST OF S.B. & S.B., CHILDREN

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. JC-12-1096-X

                                           ORDER
       The reporter’s record in this termination of parental rights appeal has not been filed,

despite court reporter Pamela Sumler twice being directed to file it. Because this accelerated

appeal was filed January 9, 2020 and cannot proceed without the reporter’s record, we ORDER

Ms. Sumler, Official Court Reporter for the 305th Judicial District Court, to file the record no

later than March 2, 2020. To ensure the record is filed as ordered, the trial court must arrange

a substitute reporter if necessary. See TEX. R. APP. P. 28.4(b)(1). We caution that, should the

record not be filed by March 2nd, an order that Ms. Sumler not sit as a reporter until she

complies may issue.

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Cheryl

Lee Shannon, Presiding Judge of the 305th Judicial District Court; Ms. Sumler; and, the parties.

                                                      /s/   BILL WHITEHILL
                                                            JUSTICE